OPINION

Per Curiam:

Convicted of battery with a deadly weapon (NRS 200.481), appellant contends the evidence against him was insufficient.
Maria Valez identified appellant as the man who attacked her in a Las Vegas hotel, striking her on the head and face. The defendant then strangled Mrs. Valez with a cord and slashed her with a knife.
A hotel security officer apprehended appellant shortly thereafter, in a room not registered to him, and recovered a knife from his person. As the officer forced his way into the room, with gun drawn, he heard appellant say, “I did it; I did it. Don’t shoot; don’t shoot.” Later, after receiving Miranda warnings from a police officer called to the scene, appellant made other damaging statements.
We reject appellant’s sole assignment of error, believing this uncontroverted evidence ample to warrant his conviction.
Affirmed.